DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sekiguchi et al. (US 20170345685 A1). 
1.    Sekiguchi discloses a substrate processing method [Abstract] comprising:
a processing liquid supplying step of supplying a processing liquid to a patterned surface of a substrate having the patterned surface with projections and recesses [para. 0033; Fig. 1A];
a processing film forming step of solidifying or curing the processing liquid supplied to the patterned surface to form a processing film which holds a removal object present on the patterned surface [para. 0033; Fig. 1B];
a removing step of supplying a peeling liquid to the patterned surface to peel the processing film from the patterned surface together with the removal object, thereby removing the processing film from the substrate, while such a state is kept that the removal object is held by the processing film [para. 0034-37; Fig. 1C]; and
a substrate rotating step of holding the substrate horizontally to rotate the substrate around a vertical axis passing through a central portion of the substrate [para. 0081; Fig. 3],
wherein the substrate rotating step includes a first rotating step of rotating the substrate at a first speed until formation of the processing film from a start of supplying the processing liquid to the patterned surface [para. 0083], thereby causing the processing liquid to enter the recesses of the pattern surface [para. 0033; Fig. 1B], and a second rotating step of accelerating a rotation of the substrate to rotate the substrate at a second speed faster than the first speed after the first rotating step, thereby forming a semi-solid state film from the processing liquid on the substrate [para. 0084, “the top coating liquid is dried, for example, by increasing a rotation speed of the wafer (W) for a predetermined period of time. As a result, volatilization of the volatile component contained in the top coating liquid is promoted, and the top coating liquid solidifies or cures and a top coating film is formed on the pattern forming surface of the wafer (W)”]; and
the method further comprises a heating step of heating the semi-solid state film after the semi-solid state film until the processing film is formed [para. 0147, “a N.sub.2 gas at a high temperature (for example, about 90° C.), and is used in a volatilization promotion process”; para. 0084].
2. Sekiguchi discloses the substrate processing method according to Claim 1, wherein, in the first rotating step, the processing liquid enters into the recesses of the pattern surface due to its own weight [para. 0083, “top coating liquid supplied to the wafer (W) spreads on the surface of the wafer (W) due to a centrifugal force associated with the rotation of the wafer”], and the processing liquid, which is thinned, is formed by eliminating the processing liquid from the patterned surface in the second rotating step in a state where the processing liquid has entered into the recesses of the pattern surface due to its own weight [Fig. 1A, para. 0083].

3. Sekiguchi discloses the substrate processing method according to Claim 1, wherein the processing film forming step includes a step of forming the processing film such that a film thickness of the processing film becomes thinner than a height of the projections and the recesses of the patterned surface in a thickness direction of the substrate [Fig. 1A].
5. Sekiguchi discloses the substrate processing method according to Claim 1, wherein the processing film forming step includes a step of forming the processing film such that the processing film covers the removal object [para. 0033, “particles (P) attached to the patterns are covered by the processing film”; Fig. 1A]. 
6. Sekiguchi discloses the substrate processing method according to Claim 1, wherein the processing film forming step includes a step of forming the processing film such that an adhesion of the processing film to the removal object becomes greater than an adhesion of the removal object to the patterned surface [para. 0033-37; Fig. 1B-1C].
Here, Sekiguchi teaches in the peeling step that “the particles (P) attached to the pattern forming surface are peeled from the wafer (W) together with the processing film (FIG. 1C).” [para. 0036], which demonstrates that the adhesion of the processing film to the removal object (e.g., particles) is larger than the adhesion of the removal object to the patterned surface when the processing film is formed. 
7. Sekiguchi discloses the substrate processing method according to Claim 1, wherein the removing step includes a penetrating hole forming step of partially dissolving the processing film by the peeling liquid to form a penetrating hole on the processing film [para. 0036-37; Fig. 1C].
8. Sekiguchi discloses the substrate processing method according to Claim 7, wherein the removing step includes a peeling liquid entry step of entering the peeling liquid between the processing film and the patterned surface via the penetrating hole [para. 0036-37; Fig. 1C].
9. Sekiguchi discloses the substrate processing method according to Claim 1, wherein the heating step includes a heating medium supplying step of supplying a heating medium to a lower surface of the substrate while rotating the substrate [para. 0147, “valve 1033 is a N.sub.2 gas at a high temperature”, Fig. 11; para. 0157], and a rotating speed of the substrate in the heating medium supplying step is equal to or lower than the rotation speed of the substrate in the second rotation step [para. 0157].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,211,241 (herein ‘241) in view of Sekiguchi et al. (US 20170345685 A1).
Claim 14, and claim 1 from which it depends, of ‘241 recite each limitation of instant claim 1 except the limitation, “the method further comprises a heating step of heating the semi-solid state film after the semi-solid state film until the processing film is formed”. However, Sekiguchi discloses “a N.sub.2 gas at a high temperature (for example, about 90° C.)” may be used in a volatilization promotion process” [para. 0147], which includes “increasing a rotation speed of the wafer” [para. 0084]. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the second rotating step of rotating the substrate at a second speed faster than the first speed by accelerating a rotation of the substrate, of claim 14 of ‘241, to incorporate applying a high temperature gas during an accelerated rotating step, of Sekiguchi, in order to promote the volatilization process of the semi-solid state film, as taught by Sekiguchi [para. 0147, 0085]. 
Furthermore, and in conjunction with the obviousness finding above:
Claim 2 renders obvious instant claim 3. 
Claim 14 (and claim 1 from which it depends) of ‘241 renders obvious instant claim 4.
Claim 3 renders obvious instant claim 5.
Claim 4 renders obvious instant claim 6. 
Claims 5-6 render obvious instant claim 7-8.
Sekiguchi, as put forth above in combination with ‘241, renders obvious instant claim 9.
Claims 7-13 render obvious instant claims 10-16, respectively, (i.e., claim 7 renders obvious instant claim 10, and so forth). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511.  The examiner can normally be reached on M-F, 9:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713